Citation Nr: 0606971	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-26 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD)/anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from RO decisions, dated in May 2002 and in October 
2002, which denied an increased disability rating in excess 
of 50 percent for the veteran's service-connected 
PTSD/anxiety disorder.  


FINDINGS OF FACT

The veteran's PTSD/anxiety disorder has been productive of no 
more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD/anxiety disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9413 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each of the issues addressed 
herein.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
when it results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  PTSD is 
rated 70 percent disabling when it produces occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
same rating criteria are in effect under 38 C.F.R. § 4.130, 
Diagnostic Code 9413, used in rating anxiety disorders, and 
separate ratings under both Diagnostic Codes 9411 and 9413 
are not permitted.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

In October 2001, the veteran filed his present claim seeking 
an increased disability rating in excess of 50 percent for 
his service-connected PTSD/anxiety disorder.

In May 2002, a VA examination for PTSD was conducted.  The VA 
examiner noted that he had reviewed the veteran's claims 
folder.  The report noted that the veteran lived with his 
spouse, and their relationship was described as satisfactory.  
The veteran reported that he prefers to go dancing, but that 
his spouse enjoys karaoke.  He reportedly spends his time 
working around the house, shopping, and with friends.  He 
denied any confused thinking, but did report nervousness and 
recollections of his military experiences.  Mental status 
examination revealed that the veteran was cooperative, lively 
and expressive.  Grooming and hygiene were good.  His speech 
was fluent and rapid.  His affect was marked with anxiety, 
excitement, and frustration over not having his disability 
rated higher.  Thought processes were logical and coherent, 
with no signs of delusions or bizarre ideation.  Perceptual 
functioning was intact, and he was alert, correctly oriented, 
and cognitive abilities were within normal limits.  The VA 
examiner noted that the veteran was indeed upset about his 
military experiences, and does have residual anxieties as a 
result.  His sleep at times is disturbed, and he is 
hyperalert,  hypervigilent, and concerned about his health.  
The report concluded with a diagnosis of generalized anxiety 
disorder, and listed a GAF score of 55.  

In August 2003, a second VA examination for PTSD was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claims folder, and the examination report included 
an extensive summary of the veteran's history of treatment.  
The veteran reported that his nightmares have worsened.  He 
indicated that he has some irritation with his children 
living at home, and indicated that he uses church involvement 
as a coping mechanism.  Mental status examination revealed 
that he was conspicuous due to his tendency toward rapid-fire 
comments and gesticulation, with much emotional expression, 
partly due to his temperament and partly due to his 
heightened anxiety.  His affect was appropriate, and he 
denied having any delusions.  He did report an occasional 
auditory hallucination of "something whispering around."  
He was fully oriented with no gross defect in short or long-
term memory.  He denied any mood swings, or any excessive 
depression, but readily admitted a tendency towards poorly-
controlled worry, which leads him to feeling on edge, with 
tense muscles, poor concentration, impaired sleep and 
irritability. The VA examiner noted that the veteran's 
condition impairs his social functioning by making it more 
difficulty to relate to people around him and making him 
irritable.  The VA examiner also noted that this condition 
would probably also significantly impair him on-the-job 
although that is not a predicament facing him at present, and 
in fact, the veteran indicated that he used to do better when 
working would distract him.  The report concluded with 
diagnoses of PTSD and generalized anxiety disorder, and 
listed a GAF score of 55.  

In support of his claim, VA treatment records, dated from 
1999 to 2004 were received by the RO.  A review of these 
records revealed findings similar to those noted on his VA 
examinations.  An April 2000 treatment report noted that the 
veteran's relationship with his spouse was improving.  The 
report also noted that he has used adaptive coping techniques 
including working in the yard and church work.  Treatment 
reports, dated in December 2003 and in July 2004, noted that 
the veteran was well dressed and well groomed.  His speech 
was organized and relevant.  His behavior was appropriate, 
but tense, and his orientation and awareness appeared normal.  
The veteran's judgment was sound, affect was full, and mood 
dysphoric, with no evidence of suicidal intent or plan.  His 
thinking was well organized and reality based.  The reports 
concluded with diagnoses of PTSD, and listed GAF scores of 
48. 

In looking at the evidence as a whole, the veteran's PTSD 
does not warrant an increased rating under the current rating 
criteria.  Most of the symptoms listed in the current rating 
criteria for a 70 percent rating are absent in this case.  
For example, the evidence does not show symptoms of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  

Although the veteran's ability to establish and maintain 
effective or favorable relationships with people may be 
somewhat impaired, it does not exceed the impairment 
contemplated by the current disability rating.  In 
particular, a 50 percent rating contemplates "difficulty in 
establishing and maintaining effective work and social 
relationships."  Moreover, the assigned 50 percent 
disability level specifically contemplates some occupational 
impairment with reduced reliability and productivity due to 
various symptoms.  In this regard, the record reflects that 
the veteran is an active volunteer for his church, and it 
does not appear that he is actively seeking employment.

As noted above, clinicians' GAF scores and narrative 
descriptions of the severity of PTSD are not controlling as 
to the percentage rating to be assigned for the disorder, 
although such information is to be considered.  The VA 
examinations performed in May 2002 and in August 2003, noted 
GAF scores of 55.  VA treatment record have noted GAF scores 
as low as 48.  Nevertheless, the actual symptoms described in 
all of these reports fail to establish entitlement to a 
higher disability rating in this matter.  

In this case, the evidence demonstrates that the veteran's 
PTSD/anxiety disorder disability picture more nearly 
approximates the criteria for a 50 percent rating, than a 70 
percent rating, and thus the lower rating of 50 percent is 
warranted.  38 C.F.R. § 4.7.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is inapplicable, and the claim for a rating higher than 50 
percent for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case and 
supplemental statement advised the veteran what information 
and evidence was needed to substantiate his claims herein and 
what information and evidence had to be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
The documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined twice in connection with this matter.  Thus, the 
Board considers the VA's duty to assist is satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

Entitlement to a disability rating higher than 50 percent for 
PTSD/anxiety disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


